 

Loan No. 84-5100034







ENVIRONMENTAL  INDEMNITY  AGREEMENT







THIS ENVIRONMENT AL INDEMNITY AGREEMENT (this "Agreement") made as of December
30, 2014 by HARTMAN ENERGY LLC, a Delaware limited  liability  company, having
an address or office at 2909 Hillcroft, Suite 420, Houston, Texas 77057
("Borrower"), and HARTMAN SHORT TERM INCOME PROPERTIES XX, INC., a Maryland
corporation, having an address or office at 2909 Hillcroft, Suite 420, Houston,
Texas 77057 ("Guarantor"; together with Borrower, individually and collectively,
jointly and severally,  "Indemnitor"),  in favor of U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR MORGAN STANLEY CAPITAL    I   INC.,    COMMERCIAL
   MORTGAGE    PASS-THROUGH    CERTIFICATES,

SERIES 2011-C3, having an address at c/o Wells  Fargo  Bank,  National
 Association, Commercial Mortgage Servicing, 1901 Harrison Street, 2nd Floor,
Oakland, California 94612 ("Indemnitee") and other Indemnified Parties (defined
below).




RECITALS




A.

Morgan Stanley Mortgage Capital Holdings LLC, a New York limited liability
company ("Original Indemnitee"), made a loan (the "Loan") to BRI 1841 Energy
Plaza, LLC, a Delaware   limited   liability   company   ("Original
   Borrower"),   in   the   principal   amount   of

$10,900,000.00 pursuant to a Loan Agreement dated May 20, 2011 between Original
Borrower and Original Indemnitee (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the "Loan
Agreement"). Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Loan Agreement.




B.

Original Borrower has sold and conveyed the Property to Borrower, or is about to
sell and convey the Property to Borrower (the "Transfer"), and both parties
desire to obtain from Indemnitee, the current holder of the Note, a waiver of
any right Indemnitee may have under the Loan Documents to accelerate the
maturity date of the Note by virtue of such conveyance.




C.

Subject to the terms and conditions of the Assumption Agreement entered into by
Indemnitor, Indemnitee and others of even date herewith, Indemnitee is willing
 to waive any right of acceleration of the maturity date of the Note upon
assumption by Borrower of all obligations of Original Borrower under the Note,
the Loan Agreement and the other Loan Documents  (the "Assumption").




D.

Indemnitee is unwilling to consent to the Transfer and the Assumption unless
Indemnitor agrees to provide the indemnification, representations,  warranties,
 covenants  and other matters described in this Agreement for the benefit of the
Indemnified Parties.




E.

Indemnitor is entering into this Agreement to induce Indemnitee to consent to
the Transfer and the Assumption.










ENVIRONMENT AL INDEMNITY  AGREEMENT -  Page  I

AGREEMENT




NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
the Indemnified Parties as follows:




1.

Environmental  Representations  and Warranties.   Except as otherwise disclosed
by that  certain  Phase  I  environmental  report  (or  Phase  II  environmental
 report,  if  required)  in respect of the Property delivered to Original
Indemnitee by Original Borrower (referred to below as  the   "Environmental
   Report"),   a  copy   of  which   has  been  provided   to   Indemnitee and
Indemnitor, (a) to the best of Indemnitor's knowledge, after due inquiry and
investigation, there are no Hazardous  Substances (defined below) or underground
 storage tanks  in, on, or under the Property, except  those  that  are both
 (i) in compliance  with  all  Environmental Laws (defined below) and with
permits issued pursuant thereto and (ii) fully disclosed to Indemnitee in
writing pursuant to the Environmental Report; (b) to the best of  Indemnitor's
knowledge, after due inquiry and investigation, there are no past, present or
 threatened  Releases  (defined  below)  of Hazardous  Substances in, on, under
or from the  Property which have not been fully remediated in accordance  with
 Environmental  Law;  (c) to  the  best  of  Indemnitor's  knowledge,  after
 due inquiry and investigation, there is no threat of any Release of Hazardous
Substances migrating to the Property; (d) to the best oflndemnitor's knowledge,
after due inquiry and investigation, there is no past or present non-compliance
 with Environmental Laws, or with permits issued pursuant thereto, in connection
with the Property  which has not been fully remediated in accordance with
Environmental Law; (e) Indemnitor does not know of, and has not received, any
written or oral notice or other communication from any  Person  (including but
 not  limited  to a governmental entity)  relating  to  Hazardous  Substances
 or Remediation (defined below) thereof, of possible liability of any Person
pursuant to any  Environmental Law,  other environmental  conditions  in
connection with the Property, or any actual or potential administrative or
judicial proceedings in connection with  any  of  the  foregoing;  (f)
 Indemnitor  has  truthfully   and  fully  provided  to Indemnitee,  in writing,
 any  and all information relating to conditions in, on, under or from the
Property that is known to  Indemnitor and that is contained in files and records
of Indemnitor, including but not limited to  any reports relating to Hazardous
Substances in, on, under or from the Property and/or to  the   environmental
 condition  of  the  Property;  (g)  to  the   best   of Indemnitor's knowledge,
 after  due inquiry and investigation, the Property  currently displays no
evidence  of water  infiltration  or water damage; (h) there are no prior or
current complaints by tenants at the Property  regarding water  infiltration  or
water  damage or  leaks  or  odors related thereto; and (i) to the  best of
Indemnitor's knowledge, after due inquiry and investigation, the Property
currently displays no conspicuous evidence of the growth of Microbial Matter.




2.

Environmental Covenants. Indemnitor covenants and agrees that: (a) all uses and
operations on or of the Property, whether by Indemnitor or any other Person,
shall be in compliance with all Environmental Laws and permits issued pursuant
thereto; (b) there shall be no Releases of Hazardous Substances in, on, under or
from the Property in violation of Environmental Laws; (c) there shall be no
Hazardous Substances in, on, or under the Property, except those that are both
(i) in compliance with all Environmental Laws and with permits issued pursuant
thereto and (ii) fully disclosed to Indemnitee in writing; (d) Indemnitor shall
keep the Property free and clear of all liens and other encumbrances imposed
pursuant  to  any Environmental Law, whether due to any act or omission of
Indemnitor  or any other Person (the

1.





--------------------------------------------------------------------------------

"Environmental Liens"); (e) Indemnitor shall, at its sole  cost  and  expense,
 fully  and expeditiously cooperate in all activities pursuant to Paragraph 3 of
this Agreement, including but not limited to providing all relevant  information
 and making  knowledgeable  Persons  available for interviews; (f) Indemnitor
shall, at its sole cost and expense, perform any environmental site assessment
or other investigation of environmental conditions in connection with the
Property, pursuant to any reasonable written request of Indemnitee (including
but not limited to sampling, testing and analysis of soil, water, air, building
materials, and other materials and substances whether solid, liquid or gas), and
share with Indemnitee the reports and other results thereof, and Indemnitee and
the other Indemnified Parties shall be entitled to rely on such reports and
other results thereof; (g) Indemnitor shall, at its sole cost and expense,
comply with all reasonable written requests of Indemnitee to (i) effectuate
Remediation of any such Hazardous Substance or condition in violation of
applicable Environmental Laws (including but not limited to a Release of a
Hazardous Substance) in, on, under or from the Property; (ii) comply with any
applicable Environmental Law; (iii) comply with any directive from any
applicable governmental authority; and (iv) take any other reasonable action
necessary or appropriate for protection of human health or the environment; (h)
Indemnitor shall not do or allow any tenant or other user of the Property to do
any act that materially increases the dangers to human health or the
environment, poses an unreasonable risk of harm to any Person (whether on or off
the Property), impairs or may impair the value of the Property, is contrary to
any requirement of any insurer, constitutes a public or private nuisance,
constitutes waste, or violates any covenant, condition, agreement or easement
applicable to the Property, provided, however, no default by Indemnitor shall
arise under this Agreement as a result of any Property tenant's or other
Property user's acts if Indemnitor immediately notifies Indemnitee of such
actions and diligently works to correct  any  loss  or damage   to   the
  Property   as   a   result   therefrom   in   a  manner   acceptable   to
  Indemnitee;

(i) Indemnitor shall immediately notify Indemnitee in writing of (A) any
presence in violation of any applicable Environmental Law or Releases or
threatened Releases of Hazardous Substances in, on, under, from or migrating
towards the Property; (B) any non-compliance with any Environmental Laws related
in any way to the Property;  (C)  any  actual  or  potential Environmental Lien;
(D) any required or proposed Remediation of environmental conditions required by
any Governmental Authority relating to the Property; and (E) any written or oral
notice or other communication of which any Indemnitor becomes aware from any
source whatsoever (including but not limited to a governmental entity) relating
in any way to Hazardous Substances or Remediation thereof, possible liability of
any Person pursuant to  any Environmental Law, other environmental conditions in
connection with  the  Property,  or  any actual or potential administrative or
judicial proceedings in connection with anything referred to in this Agreement;
and (j) Indemnitor shall comply with any and all applicable local, state or
federal laws, legislation, guidelines or statutes at any time in effect with
respect to Microbial Matter. Notwithstanding anything contained herein or in the
Loan Agreement, it shall not be a default, event of default or Event of Default
under this Agreement or any other Loan Document in the event of the failure to
perform any of the covenants or agreements contained in this Agreement so long
as Indemnitor shall cure such failure within 30 days of the date of receipt of
written notice from Indemnitee of such failure (provided if such failure is not
subject to cure within such 30-day period then such 30-day period shall be
extended for so long as may be reasonably necessary to cure same provided that
Indemnitor shall  have  commenced  to  cure within such 30-day period and shall
thereafter diligently and expeditiously pursue such cure to completion).








--------------------------------------------------------------------------------

3.

Indemnified  Rights/Cooperation  and Access.  In the event the Indemnified
 Parties reasonably believe that an environmental hazard exists on the Property
that does not, in the sole discretion of the Indemnified Parties, endanger any
tenants or other occupants of the Property or their guests or the general public
or materially and adversely affects the value of the Property, upon reasonable
notice from the Indemnitee, Indemnitor shall, at Indemnitor's  expense, promptly
cause an  engineer  or  consultant  satisfactory  to  the  Indemnified  Parties
  to conduct  any environmental  assessment or audit (the scope of which shall
be determined  in the sole and absolute discretion of the Indemnified Parties)
and take any samples of soil,  groundwater or other water, air, or building
materials or any other invasive testing requested by Indemnitee and promptly
deliver the results of any such assessment, audit, sampling or other testing;
provided, however, if such results are not delivered to the Indemnified Parties
within a reasonable period or if the Indemnified Parties have reason to believe
that an environmental  hazard exists on the Property that, in the sole judgment
of the Indemnified Parties, endangers  any tenant or other occupant of the
Property or their guests or the general public or may  materially and adversely
affect the value of the Property, upon reasonable notice to Indemnitor,  the
Indemnified Parties and any other Person designated by the Indemnified Parties,
including  but not limited to any receiver, any representative of a governmental
entity, and any  environmental consultant, shall have the right, but not the
obligation, to enter upon the Property  at all reasonable times (subject to the
rights of tenants) to assess any and all aspects of the  environmental condition
of the Property and its use, including but not limited to conducting  any
environmental assessment or audit (the scope of which shall be determined in
 the  sole  and  absolute  discretion  of the Indemnified Parties) and taking
samples of soil, groundwater  or other water, air, or building materials, and
reasonably conducting other invasive testing.  Indemnitor shall cooperate with
and provide the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to the Property.




4.

INDEMNIFICATION. INDEMNITOR COVENANTS AND AGREES, AT ITS SOLE COST AND EXPENSE,
TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD INDEMNIFIED PARTIES HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES (DEFINED BELOW)  IMPOSED UPON OR INCURRED BY
OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING
OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE OF THE FOLLOWING: (A) ANY
PRESENCE OF ANY HAZARDOUS SUBSTANCES IN, ON, ABOVE, OR UNDER THE PROPERTY; (B)
ANY PAST, PRESENT OR THREATENED RELEASE OF HAZARDOUS SUBSTANCES IN, ON, ABOVE,
UNDER OR FROM THE PROPERTY; (C) ANY ACTIVITY BY INDEMNITOR, ANY PERSON
AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY IN
CONNECTION WITH ANY ACTUAL, PROPOSED OR THREATENED USE, TREATMENT, STORAGE,
HOLDING, EXISTENCE, DISPOSITION OR OTHER RELEASE, GENERATION, PRODUCTION,
MANUFACTURING, PROCESSING, REF'INING, CONTROL, MANAGEMENT, ABATEMENT, REMOVAL,
HANDLING, TRANSFER OR TRANSPORTATION TO OR FROM THE PROPERTY OF ANY HAZARDOUS
SUBSTANCES AT ANY TIME LOCATED IN, UNDER, ON OR ABOVE THE PROPERTY; (D) ANY
ACTIVITY BY INDEMNITOR, ANY PERSON AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR
OTHER USER OF THE PROPERTY IN CONNECTION  WITH  ANY  ACTUAL  OR  PROPOSED
 REMEDIATION  OF  ANY

1.







--------------------------------------------------------------------------------

HAZARDOUS SUBSTANCES AT ANY TIME LOCATED IN, UNDER, ON OR ABOVE THE PROPERTY,
WHETHER OR NOT SUCH REMEDIATION IS VOLUNTARY OR PURSUANT TO COURT OR
ADMINISTRATIVE ORDER, INCLUDING BUT NOT LIMITED TO ANY REMOVAL, REMEDIAL OR
CORRECTIVE ACTION; (E) ANY PAST, PRESENT OR THREATENED NON-COMPLIANCE OR
VIOLATIONS OF ANY ENVIRONMENTAL LAWS (OR PERMITS ISSUED PURSUANT TO ANY
ENVIRONMENTAL LAW) IN CONNECTION WITH .THE PROPERTY OR OPERATIONS THEREON,
INCLUDING BUT NOT LIMITED TO ANY FAILURE BY INDEMNITOR, ANY PERSON AFFILIATED
WITH INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY TO COMPLY WITH ANY
ORDER OF ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH ANY ENVIRONMENTAL LAWS;
(F) THE IMPOSITION, RECORDING OR FILING OR THE THREATENED IMPOSITION, RECORDING
OR FILING  OF ANY ENVIRONMENTAL LIEN ENCUMBERING THE PROPERTY; (G) ANY
ADMINISTRATIVE PROCESSES OR PROCEEDINGS OR JUDICIAL PROCEEDINGS IN ANY WAY
CONNECTED WITH ANY MATTER ADDRESSED IN THIS AGREEMENT; (H) ANY PAST, PRESENT OR
THREATENED INJURY TO, DESTRUCTION OF OR LOSS OF NATURAL RESOURCES IN ANY WAY
CONNECTED WITH THE PROPERTY, INCLUDING BUT NOT LIMITED TO COSTS TO INVESTIGATE
AND ASSESS SUCH INJURY, DESTRUCTION OR LOSS; (I) ANY ACTS OF INDEMNITOR, ANY
PERSON AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY
IN ARRANGING FOR DISPOSAL OR TREATMENT, OR ARRANGING WITH A TRANSPORTER FOR
TRANSPORT FOR DISPOSAL OR TREATMENT, OF HAZARDOUS SUBSTANCES RELATING TO THE
PROPERTY AT ANY FACILITY OR INCINERATION VESSEL CONTAINING SUCH OR SIMILAR
HAZARDOUS SUBSTANCES; (J) ANY ACTS OF INDEMNITOR, ANY PERSON AFFILIATED WITH ANY
INDEMNITOR, AND ANY TENANT OR OTHER USER  OF THE PROPERTY IN ACCEPTING ANY
HAZARDOUS SUBSTANCES TO OR FROM THE PROPERTY FOR TRANSPORT TO DISPOSAL OR
TREATMENT FACILITIES, INCINERATION VESSELS OR SITES FROM WHICH THERE IS A
RELEASE, OR A THREATENED RELEASE  OF ANY HAZARDOUS SUBSTANCE WHICH CAUSES THE
INCURRENCE OF COSTS FOR REMEDIATION; (K) ANY PERSONAL INJURY, WRONGFUL DEATH, OR
PROPERTY OR OTHER DAMAGE ARISING UNDER ANY STATUTORY OR COMMON LAW OR TORT LAW
THEORY, INCLUDING BUT NOT LIMITED TO DAMAGES ASSESSED FOR PRIVATE OR PUBLIC
NUISANCE OR FOR THE CONDUCTING OF AN ABNORMALLY DANGEROUS ACTIVITY ON OR NEAR
THE PROPERTY; AND (L) ANY MISREPRESENTATION OR  INACCURACY IN ANY REPRESENTATION
OR WARRANTY IN THIS AGREEMENT OR MATERIAL BREACH OR FAILURE TO PERFORM ANY
COVENANTS OR OTHER OBLIGATIONS PURSUANT TO THIS AGREEMENT, THE LOAN AGREEMENT OR
THE MORTGAGE.




5.

Duty to Defend and  Attorneys  and  Other  Fees  and  Expenses.  Upon  written
request  by  any  Indemnified  Party,  Indemnitor  shall  defend  same  (if
 requested   by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other  professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any  Indemnified Parties

1.







--------------------------------------------------------------------------------

may, in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding, providing that no compromise or settlement shall be entered without
Indemnitor's consent, which consent shall not be unreasonably withheld. Upon
demand, Indemnitor shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.




6.

Definitions.

As used  m this Agreement,  the following terms  shall have the following
meanings:




(a)

The term "Environmental Law" means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to liability for or costs of other actual or
threatened danger to human health or the environment.




(b)

The term "Environmental Law" includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act.




(c)

The term "Environmental Law" also includes, but is not limited to, any present
and future federal, state and local laws, statutes ordinances, rules,
regulations and the like, as well as common law: conditioning transfer  of
property upon a negative declaration or other approval of a governmental
authority of the environmental condition of the Property; requiring notification
or disclosure of Releases of Hazardous Substances or other environmental
condition of the Property to any Governmental Authority or other Person, whether
or not in connection with transfer of title to or interest in property; imposing
conditions or requirements in connection with permits or other authorization for
lawful activity; relating to nuisance, trespass or other causes of action
related to the Property; and relating to wrongful death, personal injury, or
property or other damage in connection with any physical condition or use of the
Property.




(d)

The term "Hazardous Substances" includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or

(a)








--------------------------------------------------------------------------------

future Environmental Laws or that may have a negative impact on human health or
the environment, including but not limited to Microbial Matter, petroleum and
petroleum products, asbestos and asbestos-containing materials, polychlorinated
biphenyls, lead, radon, radioactive materials, flammables and explosives, but
excluding substances of kinds and in amounts ordinarily and customarily used or
stored in similar properties for the purposes of cleaning or other maintenance
or operations and otherwise in compliance with all Environmental Laws.




(e)

The term "Indemnified Parties" includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, Investors (defined below) or prospective
Investors in the Securities (defined below), as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including but not limited to any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or the Property, whether during the term of
the Loan or as a part of or following a foreclosure of the Loan and including,
but not limited to, any successors by merger, consolidation or acquisition of
all or a substantial portion oflndemnitee's assets and business).




(f) The term "Legal Action" means any claim, suit or proceeding, whether
administrative or judicial in nature.




(g)

The term "Losses" includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, attorneys' fees, engineers' fees, environmental consultants'
fees, and investigation costs (including but not limited to costs for sampling,
testing and analysis of soil, water, air, building materials, and other
materials and substances whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.




(h)

The term "Microbial Matter" means fungi or bacterial matter which reproduces
through the release of spores or the  splitting of cells, including, but not
limited to, mold, mildew, and viruses, whether or not such Microbial Matter is
living.




(i)

The term "Release" with respect to any Hazardous Substance includes but is not
limited to any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

(g)








--------------------------------------------------------------------------------

(j) The term "Remediation" includes but is  not  limited  to  any  response,
remedial, removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study,  monitoring, assessment, audit,
sampling and testing, laboratory  or other analysis, or evaluation relating to
any Hazardous Substances or to anything referred to herein.




7.

Unimpaired Liability.  The liability of Indemnitor under this Agreement shall in
no way be limited or impaired by, and Indemnitor hereby consents to and agrees
to be bound by, any amendment or modification of the provisions of the Note, the
Loan Agreement, the Mortgage or any other Loan Document to or with Indemnitee by
Indemnitor or any Person who succeeds Indemnitor or any Person as owner of the
Property. In addition, the liability of Indemnitor under this Agreement shall in
no way be limited or impaired by (i) any extensions of time for performance
required by the Note, the Loan Agreement, the Mortgage or any of the other Loan
Documents, (ii) unless a substitute indemnitor acceptable to Indemnitee has
agreed in a writing acceptable to Indemnitee to be bound by the terms of this
Agreement, any sale or transfer of all or part of the Property, (iii) except as
provided herein, any exculpatory provision in the Note, the Loan Agreement, the
Mortgage, or any of the other Loan Documents limiting Indemnitee's recourse to
the Property or to any other security for the Note, or limiting Indemnitee's
rights to a deficiency judgment against Indemnitor, (iv) the accuracy or
inaccuracy of the representations and warranties made by Indemnitor under the
Note, the Loan Agreement, the Mortgage or any of the other Loan Documents or
herein, (v) the release of Indemnitor or any other Person from performance or
 observance of any of the agreements, covenants, terms or condition contained in
any of  the other Loan Documents by operation of law, Indemnitee's voluntary
act, or otherwise, (vi) the release or substitution in whole or in part of any
security for the Note, or (vii) Indemnitee's failure to record the Mortgage or
file any UCC financing statements (or Indemnitee's improper recording or filing
of any thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.




8.

Enforcement. Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to or exhausting any security or collateral or without
first having recourse to the Note, the Loan Agreement, the Mortgage, or any
other Loan Documents or any of the Property, through foreclosure proceedings or
otherwise, provided, however, that nothing herein shall inhibit or prevent
Indemnitee from suing on the Note, foreclosing, or exercising any power of sale
under, the Mortgage, or exercising any other rights and remedies thereunder.
This Agreement is not collateral or security for the debt of Indemnitor pursuant
to the Loan, unless Indemnitee expressly elects in writing to make this
Agreement additional collateral or security for the debt of Indemnitor pursuant
to the Loan, which Indemnitee is entitled to do in its sole and absolute
discretion. It is not necessary for an Event of Default to have occurred
pursuant to and as defined in the Mortgage or the Loan Agreement for Indemnified
Parties to exercise their rights pursuant to this Agreement.  Notwithstanding
any provision of the Loan Agreement, the obligations pursuant to this Agreement
are exceptions to any non-recourse or exculpation provision of the Loan
Agreement; Indemnitor is fully and personally liable for such obligations,

7.







--------------------------------------------------------------------------------

and such liability is not limited to the original or amortized principal balance
of the Loan or the value of the Property.




9.

Survival.  The obligations and liabilities of Indemnitor under this Agreement
shall fully  survive  indefinitely  notwithstanding  any termination,
 satisfaction,  assignment,  entry  of a judgment  of  foreclosure,  exercise
 of  any  power  of  sale,  or  delivery  of  a  deed  in  lieu_ o_f _ __
foreclosure of the Mortgage.




10.

Interest. Any amounts payable to any Indemnified Parties under this Agreement
shall become immediately due and payable on demand and, if not paid within five
(5) days of such demand therefor, shall bear interest at the Default Rate.




11.

Waivers.




(a)

Indemnitor hereby waives (i) any right or claim of right to cause a marshaling
of Indemnitor's assets or to cause Indemnitee or other Indemnified Parties to
proceed against any of the security for the Loan before proceeding under this
Agreement against Indemnitor; (ii) and relinquishes all rights and remedies
accorded by applicable law to indemnitors or guarantors, except any rights of
subrogation which Indemnitor may have, provided that the indemnity provided for
 hereunder  shall  neither  be  contingent upon the existence of any such rights
of subrogation nor subject to any claims or defenses whatsoever which may be
asserted in connection with the enforcement or attempted enforcement of such
subrogation rights including, without limitation, any claim that such
subrogation rights were abrogated by any acts of Indemnitee or other Indemnified
Parties;

(iii) the right to assert a counterclaim, other than a   mandatory  or
 compulsory counterclaim, in any action or proceeding brought against or by
Indemnitee or other Indemnified Parties;  (iv) notice of acceptance hereof and
of any action taken or omitted in reliance hereon; (v) presentment for payment,
demand of payment, protest or notice of nonpayment  or failure to perform  or
observe, or other proof,  or notice or demand; and

(vi) all homestead exemption rights against the obligations hereunder and the
benefits of any statutes of limitations or repose. Notwithstanding anything to
the contrary contained herein, Indemnitor hereby agrees to postpone the exercise
of any rights  of subrogation with respect to any collateral securing the Loan
until the Loan shall have been paid in full.




(b) INDEMNITOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE
NOTE, THE APPLICATION FOR  THE  LOAN EVIDENCED BY THE NOTE, THE MORTGAGE, THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY
INDEMNIFIED  PARTIES  IN CONNECTION THEREWITH.




12.

Subrogation. Indemnitor shall take any and all reasonable actions, including
institution of legal action against third parties, necessary or appropriate to
obtain reimbursement, payment  or  compensation  from  such  Persons
 responsible  for the  presence  of  any  Hazardous

9.

Substances at, in, on, under or near the Property or otherwise obligated by law
to bear the cost. Indemnified Parties shall be and hereby are subrogated to all
of Indemnitor's rights  now  or hereafter in such claims.




13.

warrants that:



Indemnitor's

Representations

and    Warranties.

Indemnitor

represents

and






(a)

it has the full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; the execution, delivery and performance of
this Agreement by Indemnitor has been duly and validly authorized; and all
requisite action has been taken by Indemnitor to make this Agreement valid and
 binding  upon Indemnitor, enforceable in accordance with its terms;




(b)

its execution of, and compliance with, this Agreement is in the ordinary course
of business of Indemnitor and will not result in the breach of any term or
provision of the charter, by-laws, partnership or trust agreement, or other
governing instrument of lndemnitor or result in the breach of any term or
provision of, or conflict  with  or constitute a default under, or result in the
acceleration of any obligation under, any agreement, indenture or loan or credit
agreement or other instrument to which Indemnitor or the Property is subject, or
result in the violation of any law, rule, regulation, order, judgment  or decree
to which Indemnitor or the Property is subject;




(c)

to the best of Indemnitor's knowledge, there is no action, suit, proceeding or
investigation pending or threatened against it which, either in any one instance
or in the aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of Indemnitor, or in any
material impairment of the right or ability of Indemnitor to carry on its
business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;




(d)

it does not believe, nor does it have any reason or cause to believe, that it
cannot perform each and every covenant contained in this Agreement;




(e)

to the best of Indemnitor's knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and




(f)

this Agreement constitutes a valid, legal and binding obligation of Indemnitor,
enforceable against it in accordance with the terms hereof.




14.

No  Waiver.  No delay by any Indemnified Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver of any such privilege,
power or right.




15.

Notice  of Legal Actions.  Each party hereto shall, within five (5) business
days of receipt thereof, give written notice to the other party hereto of (i)
any written notice, advice or

ENVIRONMENTAL  INDEMNITY  AGREEMENT  -  Page  I 0

other communication from any governmental entity or any source whatsoever with
respect to Hazardous Substances on, from or affecting the Property in violation
of Environmental Laws, and (ii) any legal action brought against such party or
related to the Property, with respect to which Indemnitor may have liability
under this Agreement. Such notice shall comply with the provisions of Section 19
hereof.




16.

Examination of  Books  and  Records.  Indemnified Parties and their  accountants
shall have the right to examine the records, books, management and other papers
of Indemnitor which reflect upon its financial condition, at the Property or at
the office regularly maintained by Indemnitor where the books and records are
located. Indemnified Parties and  their accountants shall have the right to make
copies and extracts from the foregoing records and other papers. In addition, at
reasonable times and  upon  reasonable  notice,  Indemnified   Parties and their
accountants shall have the right to examine and audit the books and  records of
Indemnitor pertaining to the income, expenses and operation of the Property
 during reasonable business hours at the office of Indemnitor where the books
and records are located.




17.

Transfer of Loan.




(a)

Indemnitee may, at any time, sell, transfer or assign the Note, the Loan
Agreement, the Mortgage, this Agreement and the other Loan Documents, and any or
all servicing rights with respect thereto, or grant participations therein or
issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(the "Securities"). Indemnitee may forward to each purchaser, transferee,
assignee, servicer, participant or investor in such Securities or any credit
rating  agency rating such Securities (the foregoing entities hereinafter
collectively referred to as the "Investor") and each prospective Investor, all
documents and information which Indemnitee now has or may hereafter acquire
relating to Indemnitor and the Property, whether furnished by Indemnitor, any
guarantor or otherwise, as Indemnitee determines necessary or desirable.
Indemnitor and any guarantor agree to cooperate with Indemnitee in connection
with any transfer made or any Securities created pursuant to this Section,
including, without limitation, the delivery of an estoppel certificate required
in accordance with the Loan Agreement and such other documents as may be
reasonably requested by Indemnitee. lndemnitor shall also furnish, and
Indemnitor and any guarantor hereby consent to Indemnitee furnishing to such
Investors or such prospective Investors, any and all information concerning the
financial condition of the Indemnitor and any guarantor and any and all
information concerning the Property and the Leases as may be requested by
Indemnitee, any Investor or any prospective Investor in connection with any
sale, transfer or participation interest.




(b)

Upon any transfer or proposed transfer contemplated above and by Section 9.1 of
the Loan Agreement, at Indemnitee's request, Indemnitor shall provide an
estoppel certificate to the Investor or any prospective Investor in such form,
substance and detail as Indemnitee, such Investor or prospective Investor may
require.




18.

Taxes. lndemnitor has filed all federal, state, county, municipal, and city
income and other tax returns required to have been filed by it and has paid all
taxes and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it.

17.








--------------------------------------------------------------------------------

Indemnitor has no knowledge of any basis for any additional assessment in
respect of any such taxes and related liabilities for prior years.




19.

Notices. All notices or other written communications hereunder shall be made in
accordance with Section  11.6 of the Loan Agreement.




20.

Duplicate   Originals;   Counterparts.    This  Agreement  may  be  executed  in
 any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.  The failure of any party hereto
to execute this Agreement, or any counterpart hereof, shall not  relieve the
other signatories from their obligations hereunder.




21.

No   Oral   Change.    This  Agreement,  and  any  prov1s10ns  hereof,  may  not
 be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Indemnitor or any
Indemnified Party, but only by an agreement  in writing signed by the party
against whom enforcement of any modification, amendment,  waiver, extension,
change, discharge or termination is sought.




22.

Headings, Etc. The headings and captions of various paragraphs of this Agreement
are for convenience of reference only and are not to  be construed as defining
or limiting, in any way, the scope or intent of the provisions hereof.




23.

Number   and  Gender/Successors   and  Assigns.   All pronouns  and any
 variations thereof shall be deemed  to refer  to the masculine,  feminine,
 neuter,  singular  or  plural  as the identity of the Person or Persons
referred to may require. Without limiting the  effect of specific references in
any provision of this Agreement, the term "Indemnitor" shall be deemed to refer
to each and every Person comprising an Indemnitor from time to time, as the
 sense of a particular provision may require, and to include the heirs,
executors, administrators,  legal representatives, successors  and  assigns  of
Indemnitor,  all  of whom  shall be  bound  by  the provisions of this
Agreement, provided that no obligation of Indemnitor may be assigned  except
with the written consent of Indemnitee. Each reference herein to Indemnitee
shall be  deemed to include its successors and assigns. This Agreement shall
inure to the benefit of  Indemnified  Parties and their respective successors
and assigns forever.




24.

Release of Liability. Any one or more parties liable upon or in respect of this
Agreement may be released without affecting the liability of any party not so
released.




25.

Rights Cumulative. The rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies which Indemnitee has under the Note, the
Mortgage, the Loan Agreement or the other Loan Documents or would otherwise have
at law or in equity.




26.

Inapplicable Provisions. If any term, condition or covenant  of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

20.








--------------------------------------------------------------------------------





27.

Governing Law.




(a)

THIS AGREEMENT WAS NEGOTIATED IN THE STATE  OF NEW YORK, AND MADE BY INDEMNITOR
AND ACCEPTED  BY INDEMNITEE IN THE STATE OF NEW YORK,  AND  THE  PROCEEDS  OF
THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND  IN  ALL  RESPECTS, INCLUDING,
WITHOUT LIMITING THE  GENERALITY  OF  THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, INDEMNITOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.




(b)

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE'S OPTION BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW  YORK GENERAL OBLIGATIONS LAW, AND INDEMNITOR
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND INDEMNITOR
HEREBY  IRREVOCABLY  SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:




C T Corporation System 111 Eighth Avenue

New York, New York  10011




AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE  OF SAID SERVICE
MAILED  OR DELIVERED  TO INDEMNITOR  IN







--------------------------------------------------------------------------------

THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON INDEMNITOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK. INDEMNITOR (I) SHALL GIVE PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE  DESIGNATED  AS THE   PERSON
  AND   ADDRESS   FOR   SERVICE    OF    PROCESS),    AND (Ill) SHALL PROMPTLY
DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN
NEW YORK, NEW YORK ORIS DISSOLVED WITHOUT  LEAVING A SUCCESSOR.




28.

Miscellaneous.




(a)

Wherever pursuant to this Agreement (i) Indemnitee exercises any right given to
it approve or disapprove, (ii) any arrangement or term is to be satisfactory to
Indemnitee, or (iii) any other decision or determination is to be made by
Indemnitee, the decision of Indemnitee to approve or disapprove, all decisions
that arrangements or terms are satisfactory or not satisfactory and all other
decisions and determinations made by Indemnitee, shall be in the sole and
absolute discretion of Indemnitee and shall be final and conclusive, except as
may be otherwise expressly and specifically provided herein.




(b)

Wherever pursuant to this Agreement it is provided that Indemnitor pay any costs
and expenses, such costs and expenses shall include, but not be limited to,
legal fees and disbursements of Indemnitee, whether retained firms, the
reimbursements for the expenses of the in-house staff or otherwise.




(c)

Joint   and   Several   Liability.    If Indemnitor  consists  of  more  than
 one person or party, the obligations  and liabilities  of each such person  or
party  hereunder shall be joint and several.




29.

State Specific Provisions.




(a)

In the event of any inconsistencies between the terms and conditions of this
Section 29 and the other  terms and conditions of this Agreement, the terms and
conditions of Section 29 shall control and be binding.




(b)

Environmental    Law.     The   term   "Environmental    Law"   as   defined
  in Section 6 above also includes Remedy  Standard A 30 TEX. ADMIN.  CODE,
 Chapter 350.




(c)

SPECIFIC NOTICE. IT IS EXPRESSLY AGREED AND UNDERSTOOD THAT THIS AGREEMENT
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN  CIRCUMSTANCES,  COULD
 INCLUDE AN INDEMNIFICATION BY INDEMNITOR OF INDEMNITEE FROM CLAIMS OR LOSSES
ARISING AS  A  RESULT  OF  INDEMNITEE'S  OWN NEGLIGENCE.

(a)








--------------------------------------------------------------------------------

[NO FURTHER TEXT ON THIS PAGE]

IN  WITNESS  WHEREOF,  this  Agreement  has  been  executed  by  Indemnitor  and
 is effective as of the day and year first above written.







INDEMNITOR:







HARTMAN ENERGY LLC, a Delaware limited liability company




By:  Hartman Income REIT Management, Inc., a Texas corporation, its manager

By:

 

Name: Allen R. Harttnatf"

Title: President










HARTMAN SHORT TERM INCOME

PROPERTIES XX, INC., a Maryland corporation




[exhibit104energyplazaiiie002.gif] [exhibit104energyplazaiiie002.gif]




--------------------------------------------------------------------------------


